Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
Applicant’s 10-29-2021 amendment was received.  Claims 1, 4, 19, 22 were amended.  Claims 7-9, 15-16, 18, 21-20, and 24-25 were cancelled. New Claim 26 was presented.  
Claims 13-15, and 17 are directed to a nonelected species (see Non-Final of 5-12-2021) and are cancelled

Allowable Subject Matter
The subject matter of dependent Claim 8 was added to Claim 1.  As such, for the reasons discussed previously in the 10-21-2021 Final rejection in re Claim 8, Claim 1 is allowed. 

The Examiner notes that shaver handle assembly in the preamble was interpreted as limiting.   In other words, the body in the claims was interpreted as a shaver handle requiring a shaver attachment. 

The closest prior art is: US 2009/0158600 to Ishai; US 2018/0056531 to Liu; US 2009/007434 to Kwok; US 6,026,578 to Brenner; US 2,264,323 to Monnet and US 2016/0016057 to Wang.

In re Claim 1, none of the cited prior art teach a sealing member configured to seal the cavity from liquid or damping fluid by abutting against at least one of the one or more weights when the cap is attached to the body.  While Ishai teaches that it is old and well known to use a sealing member on the end cap (see Fig. 10, #35, teaching an O-ring), the weights do not bias against the sealing member.  None of the cited prior art, alone or in combination, teach this limitation.  As such, one of ordinary skill in the art would not arrive at the limitations of Claim 1.   

Claims 2-6, 23, 10-14, and 17 depend form Claim 1 and are allowable by virtue of their dependence.  

The subject matter of dependent Claim 21 was added to Claim 19.  As such, for the reasons discussed previously in the 10-21-2021 Final rejection in re Claim 21, Claim 19 is allowed. 

The Examiner notes that shaver handle assembly in the preamble was interpreted as limiting.   In other words, the body in the claims was interpreted as a shaver handle requiring a shaver attachment. 

The closest prior art is: US 2009/0158600 to Ishai; US 2018/0056531 to Liu; US 2009/007434 to Kwok; US 6,026,578 to Brenner; US 2,264,323 to Monnet and US 2016/0016057 to Wang.

In re Claims 19, none of the cited prior art teach a sealing member abuts against the one or more weights to seal the cavity from liquid, and wherein the sealing member includes an opening though which the rod passes.  While Ishai teaches that it I old and well known to use a sealing member on the end cap (see Fig. 10, #35, teaching an O-ring), the weights do not bias against the sealing member.  None of the cited prior art, alone or in combination, teach this limitation.  As such, one of ordinary skill in the art would not arrive at the limitations of Claim19.  Claim 22 is allowed by virtue of its dependency to claim 19.    

Claim 26 is allowed. The subject matter of dependent Claim 12 was added to Claim 1 in Claim 26.  As such, for the reasons discussed previously in the 10-21-2021 Final rejection in re Claim 12, Claim 26 is allowed. 

The Examiner notes that shaver handle assembly in the preamble was interpreted as limiting.   In other words, the body in the claims was interpreted as a shaver handle requiring a shaver attachment. 

The closest prior art is: US 2009/0158600 to Ishai; US 2018/0056531 to Liu; US 2009/007434 to Kwok; US 6,026,578 to Brenner; US 2,264,323 to Monnet and US 2016/0016057 to Wang.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724